DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-5, 8-13, 16-18, 20, 21, 23-25, 27, 28, and 30, is allowed.

The following is an examiner’s statement of reasons for allowance: According to the Applicant’s remarks and/or amendments mailed on 05/06/2022, the prior art references (Kaipainen and Agrawal) does not teach the at least highlighted portion of the claim of an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible base station comprising: a plurality of antennas; and a transmitter operably coupled to the plurality of antennas; the transmitter configured to transmit in a cell and at a same time: cell-specific pilot OFDMA subcarriers, that carry cell-specific pilots corresponding to the cell, at a transmission power level that is higher than a transmission power level of data OFDMA subcarriers adjacent to each of the cell- specific pilot OFDMA subcarriers, wherein the transmission power level of the cell- specific pilot OFDMA subcarriers is selected based on the transmission power level of the data OFDMA subcarriers, and wherein the cell-specific pilot OFDMA subcarriers is fewer OFDMA subcarriers than all OFDMA subcarriers transmitted in the cell; and the data OFDMA subcarriers adjacent to the cell-specific pilot OFDMA subcarriersApplication No.: 17/201,703 wherein the cell-specific pilots corresponding to the cell are different than second cell-specific pilots corresponding to a second cell, and further wherein the cell-specific pilot OFDMA subcarriers are different than OFDMA subcarriers via which the second cell-specific pilots are transmitted; and wherein data OFDMA subcarriers are transmitted in a neighboring cell corresponding to the same OFDMA subcarriers as the cell-specific OFDMA subcarriers and the cell-specific OFDMA subcarriers are transmitted at a higher power level than the data OFDMA subcarriers transmitted in the neighboring cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645